Citation Nr: 1208166	
Decision Date: 03/02/12    Archive Date: 03/16/12

DOCKET NO.  05-38 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for degenerative joint disease of the left shoulder.

2.  Entitlement to an effective date earlier than March 29, 2006 for the grant of a 20 percent evaluation for degenerative joint disease of the left shoulder.

3.  Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Attorney Virginia A. Girard-Brady


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran had active service from May 1974 to September 1975.

This matter comes before the Board of Veterans' Appeals (Board) from September 2004 and February 2010 rating decisions of the above Department of Veterans Affairs (VA) Regional Office (RO).

In a November 2007 decision, the Board denied service connection for a low back disability.  The Veteran subsequently appealed the decision to the United States Court of Appeals for Veterans Claims (Court) which, in an April 2009 Order,  granted the motion, vacated the Board's November 2007 decision, and remanded this case to the Board for readjudication.  

In January 2010 the Board remanded the claim of service connection for a low back disability for additional development.


FINDINGS OF FACT

1.  The competent evidence of record shows that the degenerative joint disease of the left shoulder is manifested by abduction to 45 degrees, forward flexion to 45 degrees, internal rotation to 80 degrees, external rotation to 80 degrees, pain, full strength, and no muscle atrophy.

2.  The competent evidence does not show that an evaluation of 20 percent for degenerative joint disease of the left shoulder was established prior to March 29, 2006.

3.  A low back disability was not shown in active service or within one year after service discharge, and there is no competent evidence of a link between the Veteran's current low back disability and his active service.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent for degenerative joint disease of the left shoulder are not met.  38 U.S.C.A. §§ 1155 , 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1-4 .16, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes (DC) 5201 (2011).

2.  The criteria for an effective date prior to March 29, 2006 for the grant of a 20 percent evaluation for degenerative joint disease of the left shoulder have not been met.  38 U.S.C.A. §§ 1155, 5110(a) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.400, 4.1, 4.2, 4.7, 4.71a, DC 5201 (2011).

3.  The criteria for service connection for a low back disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist 

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326 (2011).  June 2001, January 2010, and March 2010 letters satisfied the notice provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1) ; Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  March 2006, January 2010, and March 2010 letters notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's service treatment records (STRs) and VA and private medical treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c)(2).  Adequate VA examinations were conducted for the Veteran's low back in April 2010 and for the left shoulder in June 2011.  The record does not reflect that these examinations are inadequate for rating purposes.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examiners supported their conclusions with analysis that can be weighed against the other evidence of record.  Stefl v. Nicholson.  21 Vet. App. 120, 124 (2007).

There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Analysis

A.  Increased Evaluation and Earlier Effective Date for Degenerative Joint Disease of the Left Shoulder

The Veteran seeks an evaluation in excess of 20 percent for degenerative joint disease of the left shoulder and an effective date earlier than March 29, 2006 for the grant of a 20 percent evaluation.  Prior to March 29, 2006, the Veteran had a 10 percent evaluation.

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321(a), 4.1 (2011).

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, separate ratings may be assigned for separate periods of time based on the facts found.  This practice is known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. § 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, pain alone does not constitute a functional loss under VA regulations.  Mitchell v. Shinseki, 25 Vet. App. (2011).  The rating schedule does not provide a separate rating for pain.  See Spurgeon v. Brown, 10 Vet. App. 194 (1997).

Normal ranges of motion of the shoulder are flexion (forward elevation) from 0 degrees to 180 degrees, abduction from 0 degrees to 180 degrees, external rotation from 0 degrees to 90 degrees, and internal rotation from 0 degrees to 90 degrees.  38 C.F.R. § 4.71, Plate I (2011). 

Diagnostic Code 5201 provides that limitation of motion of the arm at the shoulder level is rated 20 percent for the major shoulder and 20 percent for the minor shoulder; limitation of motion of the arm midway between the side and shoulder level is rated as 30 percent for the major shoulder and 20 percent for the minor shoulder; limitation of motion of the arm to 25 degrees from the side is rated as 40 percent for the major shoulder and 30 percent for the minor shoulder.  38 C.F.R. § 4.71a.  The Veteran's left shoulder is his minor shoulder.

The assignment of effective dates for awards of disability compensation is generally governed by 38 U.S.C.A. § 5110 (West 2002 & Supp. 2011) and 38 C.F.R. § 3.400 (2011).  As pertinent here, the effective date of an increased evaluation can be earlier than the date of the claim when there is: (1) evidence that an increase in disability had occurred; and (2) the receipt of an application is within one year after that increase in disability.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  The earliest possible effective date for an increased evaluation is one year before the claim.  See id. 

On June 20, 2006, the Veteran filed a claim for an evaluation in excess of 10 percent for his service-connected degenerative joint disease of the left shoulder.  

At a July 2005 VA examination the Veteran's back and left shoulder were evaluated.  He had intermittent pain in the left shoulder for which he took Naprosyn with partial relief.  The pain was worse with lifting or sleeping on the left side, and there was no numbness or weakness.  On examination there was mild-to-moderate tenderness on palpation over the acromioclavicular joint.  Range of motion was abduction to 160 degrees, forward flexion to 160 degrees, and internal rotation and external rotation to 8 degrees.  There was no additional limitation of range of motion by pain, fatigue, weakness, or lack of endurance following repetitive use.   X-rays showed mild degenerative changes.

A June 2006 letter from V.T.W., M.D. of the LBJ Tropical Medical Center (LBJ) states that the Veteran was evaluated on March 29, 2006.  Left shoulder range of motion was abduction 82 degrees, flexion 80 degrees, external rotation 20 degrees, and internal rotation 19 degrees.  Dr. W wrote that this represented a 26 percent loss to the left upper extremity.

October 2008 private treatment records indicate that the Veteran reported having left shoulder pain for several years.  The Veteran said at May 2009 VA treatment that not using his left arm helped with the shoulder pain and that x-rays had shown calcification and osteoarthritis.  

At November 2009 primary care the Veteran complained of recurring left shoulder pain and difficulty raising his arm over his head.  On examination there was minimal tenderness over the rotator cuff area of the left shoulder.  The Veteran had difficulty abducting greater than 80 degrees, and there was no crepitation in the shoulder.  The impression was left shoulder pain likely due to rotator cuff disease.  

The Veteran had a VA orthopedic consultation in December 2009 at which he reported a 30 year history of left shoulder pain and progressive worsening of functioning since his military service.  He complained of pain at night, an inability to raise his arm above 90 degrees, and difficulty with activities of daily living.  On examination he had left shoulder abduction to 85 degrees and forward flexion to 80 degrees.    

The Veteran had a VA examination in June 2011 at which he reported significant pain and being unable to lift more than 5 pounds with his left arm.  He had taken Tylenol with minimal relief and did not sleep on the left shoulder due to pain.  The Veteran had not taken time off from his employment in the finance department of the legislature due to his left shoulder, and activities of daily living were not affected.  There was moderate tenderness on palpation.  Abduction was to 45 degrees, forward flexion to 45 degrees, and internal and external rotation to 80 degrees.  The range of motion was limited by pain.  Strength was intact and there was no muscle atrophy.  After exercises of the left shoulder there was no additional impairment of joint function due to pain, fatigue, weakness, incoordination, or lack of endurance.  The examiner's assessment was degenerative arthritis with indication on physical examination of rotator cuff deficiency.

At June 2011 orthopedic treatment the Veteran received a Depo-Medrol injection for his left shoulder.  

Dr. W's letter indicates that on March 29, 2006 the Veteran's left shoulder range of motion was appreciably worse than when previously measured in July 2005.  In July 2005, range of motion was not limited to midway between the side and shoulder level or to shoulder level.  At the July 2005 VA examination there were no additional limitations to range of motion due to pain, fatigue, weakness or lack or endurance following repetitive use.  Therefore, the evidence of record does not show that the Veteran qualified for a 20 percent evaluation prior to March 29, 2006 for degenerative joint disease of the left shoulder.  See 38 C.F.R. §§ 4.45, 4.71a, DC 5201; Deluca, supra.  Accordingly, an effective date earlier than March 29, 2006 for the grant of a 20 percent evaluation is not warranted.  See 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

Regarding the claim for an increased evaluation, the limitation of motion of the left arm has not been limited to 25 degrees from the side at treatment or at VA examinations.  At the June 2011 VA examination abduction and forward flexion were 45 degrees and internal and external rotation were to 80 degrees; there were no additional limitations to range of motion due to pain, fatigue, weakness or lack or endurance following repetitive use.  Accordingly, a 30 percent evaluation for degenerative joint disease, the next highest available under Diagnostic Code 5201, is not warranted.  See 38 C.F.R. § §§ 4.45, 4.71a; Deluca, supra.  

The record does not show scapulohumeral articulation or ankylosis of the left shoulder, a humerus impairment or a clavicle or scapula impairment at any time.  Accordingly,  Diagnostic Codes 5200, 5202, or 5203 are not for application.  See 38 C.F.R. § 4.71a.

Consideration has been given to "staged ratings" (i.e., different percentage ratings for different periods of time) since the date when service connection was made effective.  Hart, supra.  However, there is no identifiable period of time, either before or after March 29, 2006, during which the left shoulder was more disabling than reflected in the 10 and 20 percent ratings assigned.  Thus, further  "staged ratings" are not supported by the record. 

Consideration has been given regarding whether the schedular evaluation is inadequate, requiring that the RO refer a claim to the Chief Benefits Director or the Director of the Compensation and Pension Service for consideration of an extraschedular evaluation.  38 C.F.R. § 3.321(b)(1).

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).

First, a determination must be made as to whether the schedular criteria reasonably describe a veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe a veteran's disability level and symptomatology, referral for extraschedular consideration is not required and the analysis stops.  Id.

If the schedular rating criteria do not reasonably describe a veteran's level of disability and symptomatology, a determination must be made as to whether an exceptional disability picture includes other related factors, such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.

If an exceptional disability picture including such factors as marked interference with employment and frequent periods of hospitalization exists, the matter must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

The schedular evaluations in this case are adequate.  Ratings in excess of those assigned are provided for greater degrees of shoulder impairment, but the competent evidence reflects that such are not present in this case.  As the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's service-connected disability, no exceptional or unusual disability picture is shown.  Therefore, consideration of other factors (such as marked interference with employment or frequent periods of hospitalization) is not necessary.  As the Veteran's disability picture is contemplated by the rating schedule, no extraschedular referral is required.

The preponderance of the evidence is against the claim for a disability rating in excess of 20 percent for degenerative joint disease of the left shoulder and to an effective date earlier than March 29, 2006 for the grant of a 20 percent evaluation.  There is no doubt to be resolved, and an earlier effective date for the grant of a 20 percent evaluation, and an increased rating, are not warranted.  

B.  Service Connection for a Low Back Disability

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303 (2011).  Disabilities diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

Some chronic diseases may be presumed to have been incurred in service if they become manifest to a degree of ten percent or more within the applicable presumptive period.  Arthritis is a listed chronic disease for the purpose of presumptive service connection.  38 U.S.C.A. §§ 1101(3), 1112(a) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307(a), 3.309(a) (2011).  The applicable presumptive period is one year following separation from service.  38 C.F.R. § 3.307(a)(3).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  It may also include statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

The Veteran's service treatment records show that in August 1975 he complained of right-side pain in his mid-back that was made worse by deep breathing.  He was diagnosed with a muscle spasm.  In September 1975, the Veteran indicated on a medical history form that he had recurrent back pain.  His spine and musculoskeletal system were normal at the September 1975 discharge examination.

Records from LBJ show that in February 1977 the Veteran fell from a step and landed on his lower spine, for which he was diagnosed with a lumbar contusion.  Twelve days later he reported that his pain was improved.  In February 1980 the Veteran complained of back pain of one month duration that started after loading cement.

At May 1989 treatment the Veteran complained of right low back pain for the past week after playing golf.  He was diagnosed with a possible back strain.  In 1991, the Veteran was diagnosed with a back strain after being in a motor vehicle accident.  Approximately four weeks after the accident the Veteran was taking anti-inflammatory medications for neck and back pain that was described as mild by his physician, I.S., M.D.  

July 2001 X-rays showed moderate to severe spondylosis in the upper part of the lumbar spine.  Dr. S. wrote in an August 2001 letter to VA that the Veteran had chronic back pain syndrome and that X-rays revealed severe spondylosis in the back.

The Veteran had X-rays of the lumbar spine in March 2004, due to severe low back pain, which the radiologist opined showed no significant interval change since 2001.  The X-rays showed osteophytes at multiple levels, bridging between L1-L2 and L3-L4, facet joint arthrosis, especially at L4-L5, and mild to moderate spondylosis. 

Dr. S. wrote in a March 2004 letter to VA that the Veteran had low back pain radiating to his lower legs and thighs, with some numbness.  In December 2004, Dr. S. wrote that a November 2004 CT scan showed moderate degenerative changes at all levels, with evidence of bulging at L3-L4 and L4-L5.  The Veteran was taking Naprosyn at that time.

At a July 2005 VA examination the physician noted that there was evidence of degenerative joint disease and degenerative disc disease of the low back, as evidenced by recent X-rays.  The Veteran reported daily low back pain without radiation to the lower extremities that was worse with long standing, sitting, and walking, and he said that Naprosyn provided minimal relief.  The physician diagnosed the Veteran with degenerative joint disease of the lumbar spine.  He felt that it would be pure speculation or conjecture to state whether the Veteran's current low back diagnosis was related to the one incident of back pain in military service.  Probative value cannot be given to the opinion because it was not explained why an opinion could not be reached without resorting to speculation.  

In April 2006, Dr. S. wrote in a letter to VA that the Veteran had chronic back pain syndrome and degenerative joint disease.  V.T., M.D., also of LBJ, wrote in June 2006 that the "simple fact" that the Veteran was seen for back pain in August 1975 supports his claim for service connection.  Dr. T. also wrote that, "as expected, 
X-rays did not reveal any deformities" in 1975 because any changes due to arthritis would not have shown on X-rays at that point.  The statement from Dr. T. cannot be given probative value because it is, at best, speculative.  He did not state that the in-service treatment for back pain made it more likely than not that the current back disability is related to active service.  His statement merely indicates that chances of the Veteran's current back disability being related to active service are at least a little bit better than they would be if the Veteran did not have treatment during service.  See Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (medical evidence merely indicating that a claimed disorder "may or may not" be related to service is too speculative to establish any such relationship).  In addition, he did not discuss the effects of the 1977, 1980, 1989 and 1991 back injuries that Veteran sustained after service. 

At November 2007 primary care treatment, the Veteran complained of low back pain that was worse after sitting and taking long walks.  There were no neurological defects on examination and back exercises were recommended.  An April 2009 CT scan of the lumbar spine from LBJ showed a disc protrusion at multiple levels and spinal canal stenosis.

Dr. S. wrote in August 2008 that it is possible that the Veteran had back pain after discharge from the Army but never sought medical attention because the pain was not bad.  He also wrote that it had been shown that injury to any joint, including the back, will eventually become degenerative joint disease.  Dr. S. did not actually state that the Veteran sustained a joint injury to the back during service; he noted that the Veteran's in-service injury was a muscle spasm; and only indicated the possibility of a relationship to service.   Dr. S.'s statements are simply not probative with respect to an in-service incident or a nexus between such and his current disability.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty).

The Veteran complained of back pain of three day's duration at October 2008 private treatment.  He described an injury from the military that affected his back but said he had not been having problems in the recent past.  The Veteran said he had been lifting heavy objects but could not remember any specific injury.

At December 2008 private treatment the Veteran complained of back pain that was increasing in severity, and that he had had back pain for greater than 10 years.  The Veteran denied any previous injuries and it was noted that he had an active history, including military service.  There was not any decrease or change in activities of daily living, although he fished less frequently due to back pain.  The assessment was lower back pain, lumbar radiculopathy, and question of lumbar stenosis.  A December 2008 CT scan of the lumbar spine from the private treatment showed spondylitic changes and moderate to moderately severe narrowing at L4-5.

At May 2009 VA treatment the Veteran said that he injured his back while in the military in 1975.  There had not been a specific injury but it was an accumulation of things such as running, carrying, and lifting.  The pain was on both sides and radiated to the lower extremities.

The Veteran underwent another VA examination for the spine in April 2010.  The examiner reviewed the claims file and noted that the Veteran had been treated on numerous occasions at LBJ for his back.  He complained of back pain on a daily basis that was mild to moderate in severity.  The pain lasted from a few hours to a few days and there was no radiation to the lower extremities.  Prolonged sitting or standing and walking for more than a block increased the pain.  The Veteran wore a brace and did not use a cane.  Naproxen and Flexeril had provided minimal relief, and he had not had surgery.  There had been no incapacitating episodes in the past 12 months.  There was pain at his job when he had to walk but he had not missed any work due to his back.  The Veteran was able to perform all activities of daily living.

On examination there was tenderness along the lumbosacral spine.  Range of motion was reduced because of pain, gait was normal, straight leg raising was negative, and deep tendon reflexes, strength and sensation were intact.  There was no muscle spasm, atrophy, guarding, or postural deformity.  

The examiner opined that the Veteran's back disability was less likely as not caused by or a result of the back injury during service.  The rationale was that it was well documented in medical literature that one of the causes of degenerative arthritis is trauma, contact sports, and repetitive or overuse injuries.  The relatively short time that the Veteran was in the military made a repetitive or overuse injury less likely.  When he was treated in service he was diagnosed with a muscle spasm rather than a joint condition, and there was no history of an impact trauma to the back.  

The examiner also wrote: "Based on the above rationale it is difficult to establish a plausible relationship to his current lumbar degenerative arthritis and his back pain which occurred in the military.  There is also significant paucity of documented evidence to render a confident opinion."  Based on the context of "confident opinion," the examiner appears to be referring to the impossibility of concluding that there is a positive nexus between the lumbar degenerative arthritis and service, and not that his overall opinion was speculative.  

The Veteran is competent to report symptoms related to his back, such as pain, because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The record shows that the Veteran alleges having back pain since his military service.  However, this is not credible.  When the Veteran sought treatment in 1977 after falling off a ladder and landing on his lower spine, he did not mention having pain since service, and 12 days later he reported that his pain was improved.  In February 1980 the Veteran complained of back pain of one month duration that started after loading cement, and he again did not mention having pain since military service.  In 1989 and 1991, the Veteran sought treatment after hurting his back playing golf and in a motor vehicle accident, and again, there was no mention of back pain since military service.

There are no competent and probative opinions of record to suggest a link between the Veteran's current low back disability and his active service.  The Veteran has offered his own opinion on etiology, stating he believes they are related to his military service.  However, as a layperson, the Veteran is not competent to render such a nexus opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The April 2010 VA examiner opined that it is less likely as not that the Veteran's current back condition was caused by or is a result of the back injury from active service.  The opinion has probative value because the examiner was competent to offer it and he applied a valid medical analysis to the significant facts of the case in order to reach his conclusion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

Given the absence of any applicable presumptions and the absence of any competent evidence linking the current low back disability to service, the preponderance of the evidence is against the service connection claim.  There is no doubt to be resolved, and service connection a low back disability is not warranted.


ORDER

Entitlement to an evaluation in excess of 20 percent for degenerative joint disease of the left shoulder is denied.

Entitlement to an effective date earlier than March 29, 2006, for the grant of a 20 percent evaluation for degenerative joint disease of the left shoulder, is denied.

Service connection for a low back disability is denied.

____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


